In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-19-00485-CR

ELMI MURSAL ELMI, Appellant                §   On Appeal from Criminal District
                                               Court No. 2
                                           §
                                               of Tarrant County (1540458D)
                                           §
V.                                             December 10, 2020
                                           §
                                               Memorandum Opinion by Justice
                                           §   Dauphinot

THE STATE OF TEXAS                         §   (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS

                                       By __/s/ Lee Ann Dauphinot_____________
                                          Justice Lee Ann Dauphinot